186 F.2d 505
WOYNICZv.WOYNICZ.
No. 12555.
United States Court of Appeals Ninth Circuit.
January 11, 1951.

Jerry B. Riseley, Los Angeles, Cal., for appellant.
Daniel A. Weber, Beverly Hills, Cal., for appellee.
Before BIGGS, HEALY and POPE, Circuit Judges.
PER CURIAM.


1
Jurisdiction in the instant case is based on diversity of citizenship and jurisdictional amount. The plaintiff seeks to enforce a separation agreement made in New York. The contract in all respects is a valid and enforceable one under the laws of New York and nothing contained in it is contrary to the public policy of California. Every question presented by the appeal is one of fact and we cannot say the trial court's findings were clearly erroneous. The record fully supports the conclusion that the defendant was competent to execute the agreement in suit. We can perceive no error. Consequently, the judgment is affirmed.